Citation Nr: 1112115	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  98-10 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a disability due to a concussion that is manifested by headaches and cognitive deficits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had initial active duty training from February 1982 to June 1982 and served in a reserve component from 1982 to 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1997 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied the Veteran's claim for service connection for a disability manifested by headaches and cognitive deficits.

The Board subsequently remanded the case in March 2008 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to seek to obtain relevant records, provide the Veteran with a VA examination, and then re-adjudicate the claim.  The AOJ attempted to obtain the necessary records and scheduled the Veteran for VA examinations in September 2010 and October 2010, to which the Veteran failed to report without good cause, as discussed in more detail below.  The Veteran was then provided a supplemental statement of the case (SSOC) in November 2010, in which the AOJ again denied the Veteran's service connection claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Board notes that in a February 2008 written statement, the Veteran made a claim for increased ratings for his service-connected neck and back disabilities.  As these claims have not been adjudicated by the AOJ, they are not before the Board; hence, they are again referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran incurred head injuries in automobile accidents that occurred in March 1975 and again in November 1979, prior to his entry into active military service.

2.  No disorder manifested by headaches or cognitive deficits was noted at the time of the Veteran's January 1982 entrance medical examination 

3.  The Veteran entered active duty for training in February 1982 and had periods of active and inactive duty for training from 1982 to 1988, including in August 1984.

4.  During a period of duty, the Veteran was involved in an accident in August 1984 in which he was struck by a truck that was backing up; although treated for concussion at the time, he did not experience any residual disorder manifested by headaches or cognitive deficits while still in service.

5.  The Veteran clearly had a head disability prior to service that clearly and unmistakably did not increase in severity during service.


CONCLUSION OF LAW

The Veteran does not have a disability manifested by headaches and cognitive deficits that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished.  

In this respect, through May 2004 and April 2008 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the May 2004 and April 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned May 2004 and April 2008 letters.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In addition, the Veteran was given notice regarding the award of an effective date and rating criteria pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in the April 2008 notice letter.  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Although the totality of the required notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a November 2010 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  Here, the Veteran's service treatment records have been associated with the claims file, as have records of his pre-service and post-service treatment from private treatment providers.  The Board acknowledges that records from the Veteran's claimed award of disability benefits from the Social Security Administration, as well as records of his 1979 pre-service automobile accident, are unavailable for the Board's review.  However, the AOJ has made formal findings on the unavailability of these records and determined that any further attempts to obtain the records would prove futile.  In addition, the Veteran has been notified of the unavailable records and has been requested to provide copies of any of the requested records, as well as alternate evidence, pursuant to 38 C.F.R. § 3.159(e) (2010).

The Veteran was provided VA medical examination in April 2001; report of that examination has been associated with the claims file.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and documents that the examiner conducted a full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Further, pursuant to the Board's March 2008 remand, the Veteran was scheduled for additional VA examination in September 2010 and October 2010 but failed to report to either scheduled examination.  See 38 C.F.R. § 3.655 (2010) (when entitlement to the benefit sought cannot be granted without an examination, and the claimant fails to appear without good cause, an original claim shall be rated based on the evidence of record).  A Report of Contact dated in November 2010 indicates that the Veteran reported to VA that he did not appear at his scheduled September 2010 and October 2010 VA examinations because notice letters concerning the examinations were sent to the wrong address.  However, the Board notes that the address provided by the Veteran in November 2010 is in fact the same address to which the notice letters concerning the September and October 2010 VA examinations were sent.  In this instance, the duty to assist has been frustrated by the Veteran's repeated failure to report to VA examination, despite notice having been sent to the address he has most recently provided to VA.  

Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).; 38 U.S.C.A. § 1153 (West 2002).  If the presumption of sound condition is rebutted, "then the veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096.  (Here, the claimant has established "veteran" status with respect to a period of duty in August 1984.  See March 2003 rating decision awarding service connection for injury incurred during that period of service.)

Relevant medical evidence consists of pre-service medical records and the Veteran's service treatment records, as well as post-service private treatment records and the report of a VA examination conducted in April 2001.  Records from March 1975 reflect that the Veteran was treated for facial lacerations and a traumatic injury to the cervical spine resulting from an automobile accident.  A letter from the Veteran's treating physician at the time noted the injuries to be "considered minor" and stated that the Veteran recovered from the accident.

Review of the Veteran's service treatment records reflects documentation in his January 1982 enlistment medical examination of the 1975 automobile accident (although it was identified at that time as having occurred in 1974).  The medical examiner at the time noted that the Veteran had no seizures, headaches, or dizziness as a result of the 1975 injury.  No mention is made, however, of the second, more serious accident in which the Veteran was involved in November 1979.  The record also contains documentation of a August 1984 incident that the Veteran is claiming caused concussion, resulting in headaches and cognitive deficits.  Reports from the accident indicate that the Veteran was struck from behind by a truck that backed up into him, knocking him down.  Although the Veteran has claimed that he was knocked unconscious by the impact, there is no evidence in the record to indicate that he lost consciousness.  The police report indicates that the Veteran had "minor visible" injuries and appeared "apparently normal" but does not mention loss of consciousness.  Similarly, the ambulance service report noted only that the Veteran complained of pain in his head and neck.  The hospital report also notes the Veteran's stiff neck and headache but documents no loss of consciousness.  Radiological evaluation conducted at the hospital revealed a normal skull.  An August 1984 statement of medical examination and duty status, contained in the Veteran's service medical records, identified the Veteran's injuries as concussion and whiplash with lower back pain.  No loss of consciousness was mentioned.

The Veteran's service treatment records further contain reports of medical history and examination conducted in May 1986, nearly two years after the incident in question.  At that time, the Veteran reported that he was in good health, with the exception of pain in his lower back, which he related to the August 1984 incident.  When asked during a medical history report conducted at that time if he experienced headaches or dizziness, the Veteran responded "No."  Similarly, at his May 1986 medical examination, he was noted to have no neurological abnormalities.  His back problems were acknowledged, but no other diagnoses or complaints were recorded at the time.

Review of relevant post-service medical evidence reflects private medical records of the Veteran's treatment at the Brain Injury Clinic at the Ohio State University Hospital.  A May 1996 treatment report from the Brain Injury Clinic documents a history of traumatic brain injury with cognitive behavioral side effects.  Other private medical records from May 1999 reflect the Veteran's report that after the November 1979 injury, he "acted 'crazy' for a period of time" and began experiencing blackouts after drinking.  Further, a May 2001 statement from the Veteran's treating physician indicates that the Veteran "suffered multiple traumatic brain injuries as a result of an auto accident in 1974."  (The copy of the letter available in the claims file has been altered, apparently by the Veteran, to read "1984"; however, the original text underneath, as written by the physician, clearly reads "1974.")

The Veteran was afforded a VA examination in April 2001.  In his report, the examiner noted that the Veteran was involved in an accident in August 1984 in which he was struck by a truck backing up.  The examiner noted the Veteran's complaints at the time of a headache and right arm pain but observed that he was not found to have lost consciousness following the incident.  However, the examiner further noted that the Veteran reported having been injured prior to service in 1979 in an automobile accident in which he sustained "massive head injuries" and was hospitalized for several days.  Importantly, the April 2001 report of VA examination notes that the Veteran himself attributed his neurological problems to the November 1979 accident, not the August 1984 in-service injury, stating that he "was just unaware of the fact that they were present until much later on."  The VA examiner diagnosed the Veteran with receptive aphasia with moderate severity, short-term memory loss, and organic brain syndrome.  He concluded that all the above disabilities were caused by the November 1979 accident alone and bore no relation to the August 1984 injury.

In the present case, the evidence shows that, although the examiner noted the Veteran's history of having incurred a head injury in an automobile accident in 1975, no neurological abnormalities such as headaches, dizziness, or cognitive deficits were objectively identified when the Veteran was examined for service in January 1982.  Presuming soundness upon entering the period of service in August 1984, the Board turns to the question of whether the presumption of 38 U.S.C.A. § 1111 has been rebutted.

With respect to whether the presumption of soundness has been rebutted, the Board finds that there is clear and unmistakable evidence that the Veteran had a disability manifested by headaches and cognitive deficits resulting from head injury prior to service that was not aggravated by service.  The Veteran has stated on multiple occasions, including in multiple statements to VA and to his VA examiner, that he incurred head injuries in automobile accidents in 1975 and 1979, prior to entering active military service.  Medical records from his 1975 accident are of record and show that the Veteran was treated for both neck and facial injuries.  Treatment records from the August 1984 in-service accident refer to a concussion but no loss of consciousness, and no further service treatment records show any headaches, cognitive deficits, or other residuals of any in-service head injury.  The Veteran similarly reported a history of a traumatic head injury with subsequent ongoing neurological difficulties when he underwent VA examination in April 2001.  Importantly, at that time the Veteran did not report that his August 1984 in-service accident led to his neurological complaints; rather, he stated that he had been having cognitive problems and headaches since his November 1979 automobile accident.  The April 2001 VA examiner reviewed the record, examined the Veteran, and concluded that his neurological disorders predated military service and were not aggravated thereby.  None of the evidence suggests otherwise.  It is the Board's conclusion, therefore, that the evidence clearly and unmistakably shows that the Veteran's disability manifested by headaches and cognitive deficits was present prior to service in August 1984 and was not worsened thereby.

As noted above, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In this case, the Board finds compelling the fact that the Veteran did not complain of, and was not diagnosed with, any neurological problems at the time of his August 1984 injury or subsequently while he remained in service.  Importantly, the Board notes that it appears that the Veteran did not exhibit any symptoms of a neurological disorder following the August 1984 accident; the evidence of record clearly and unmistakably demonstrates that his underlying neurological disorders did not undergo a chronic or permanent worsening during service.  To that end, the record shows that the Veteran was examined in May 1986 and was not found to suffer from, or complain of, headaches, dizziness, or other neurological problems, although he specifically noted that he continued to experience back pain from the August 1984 injury.  In so finding, the Board also looks to the fact that the only medical evidence of record providing an opinion regarding the question whether the Veteran's disability worsened during service-the April 2001 VA examination-indicates that there is no evidence whatsoever in the record to suggest such a finding.

In this case, taking into consideration the medical evidence of the Veteran's neurological disability that existed prior to service and the findings of the April 2001 VA examiner, the Board finds that the evidence is clear and unmistakable that the Veteran's pre-existing disability manifested by headaches and cognitive deficits was not aggravated by service, based on the lack of any medical evidence reflecting that any underlying disability, as contrasted to any symptoms of the disorder, worsened.  See Green v. Derwinski, 1 Vet. App. 320, 322 (1991) (evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation).  To that end, the Board looks to the Veteran's report to the April 2001 VA examiner that his headaches and cognitive deficits had begun prior to service, following the November 1979 automobile accident, as well as to the VA examiner's conclusion that the intervening August 1984 accident during service did not cause any aggravation.

The Board sought further medical opinion evidence in this case.  In that regard, the Court has emphasized that "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In this instance, the duty to assist has been frustrated by the Veteran's failure to report for a VA examination needed to produce evidence relevant to his claim.  As already noted, when entitlement to an original compensation claim cannot be established without a VA examination and a claimant, without good cause, fails to report for such an examination, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655.  As the Veteran has failed to report to a VA examination without showing good cause, the Board has no alternative but to analyze the claim based on the current record.  Id.

The Board has considered the Veteran's contentions that his disability manifested by headaches and cognitive deficits resulting from concussion was caused by his August 1984 accident.  However, as a layperson, the Veteran has no competence to give a medical opinion.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as headaches; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, while the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the examiner who provided the opinion that his disability existed prior to service and was not aggravated by service.  

As discussed above, upon reviewing all the evidence of record, the Board finds that there is clear and unmistakable evidence that that the Veteran's disability manifested by headaches and cognitive deficits existed prior to service and was not aggravated by service.  The presumption of soundness is therefore rebutted.  The Board concludes that the Veteran does not have a disability manifested by headaches and cognitive deficits that was incurred in or aggravated by service.  In reaching this conclusion, the Board acknowledges that the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the evidence clearly weighs against the Veteran's claim, the doctrine is not for application in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a disability manifested by headaches and cognitive deficits is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


